Citation Nr: 1760353	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from August 1968 to February 1970 with service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran timely perfected appeals of these issues to the Board.

The Veteran and his Spouse testified before the undersigned in a videoconference hearing in June 2017.  The Veteran's attorney stated that the Veteran sought a 40 percent evaluation for diabetes mellitus, and 20 percent evaluations for both right and left lower extremity peripheral neuropathy.  As such, the Board finds that an award of these evaluations would represent a full grant of benefits sought on appeal.  A transcript of those proceedings has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity manifested with no more than moderate symptoms throughout the claims period.

2.  The Veteran's peripheral neuropathy of the left lower extremity manifested with no more than moderate symptoms throughout the claims period.

3.  The Veteran's diabetes requires medication, a restricted diet and the regulation of activities.

4.  Since July 24, 2013, the Veteran's service-connected disabilities have prevented him from obtaining and maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344; Diagnostic Codes 8720, 8520 (2017).

2.  The criteria for entitlement to an initial rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344; Diagnostic Codes 8720, 8520 (2017).

3.  The criteria for an evaluation of 40 percent, but no higher, for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for the assignment of TDIU due to service-connected disabilities have been met as of July 24, 2013.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Increased Evaluations

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Bilateral Peripheral Neuropathy

The Veteran contends that he is entitled to a 20 percent evaluation for both right and left lower extremity peripheral neuropathy.  

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  In cases of incomplete paralysis under Diagnostic Code 8720, a 60 percent evaluation is warranted for symptoms that are severe with marked muscular atrophy; a 40 percent rating is warranted for symptoms that are moderately severe; a 20 percent rating is warranted for symptoms that are moderate, and; a 10 percent rating is warranted for symptoms that are mild.  38 C.F.R. § 4.124a, Diagnostic Codes 8202-8720.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

According to the Veteran's private medical records, he started to experience symptoms of peripheral neuropathy of the lower extremities around January 2011.  The symptoms were formally attributed to his diabetes mellitus in April 2011.  In a May 2014 functional impact assessment, the Veteran's private physician reported that he suffered from pain, paresthesias, sensory loss, decreased deep tendon reflexes and cramping in his calves and feet.  The symptoms were of overall moderate severity.  

A July 2014 VA examination assessed the severity of the Veteran's bilateral lower extremity peripheral neuropathy.  The examiner found severe bilateral lower extremity symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness.  Overall, the examiner found moderate incomplete paralysis of the sciatic nerve in both the left and right lower extremities.

A June 2017 VA examination found mild constant pain the lower extremities, moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  There was decreased strength on the neurologic examination.  Deep tendon reflexes were decreased, as were light touch/monofilament testing in the leg/ankle and feet/toes.  Examination found decreased vibration sensation.  The examiner, however, found mild incomplete paralysis of the sciatic nerve overall.

In the Veteran's June 2017 hearing, he reported burning and tingling present in his bilateral lower extremities with pain shooting up into his legs on a daily basis.  The pain prevented him from sleeping, causing him to awaken during the night to treat the ongoing symptoms.  The Veteran reported being unable to stand or walk for long periods of time, and was no longer able to engage in many of his usual activities due to the chronic pain.

The balance of the competent, probative medical evidence of record indicates that the Veteran suffered from a moderate impairment due to peripheral neuropathy of his right and left lower extremities.  Both the Veteran's May 2014 private physician's report and the July 2014 VA examination indicate overall moderate impairment with analogous symptoms.  While the June 2017 VA examination report considers the Veteran's overall impairment to be mild, examination reveals a worsening of his deep tendon reflexes and other sensory functions.  Furthermore, a number of the Veteran's symptoms, including numbness and paresthesias, were deemed to be moderate in severity.  The Veteran's June 2017 testimony further supports an overall moderate assessment of his right and left lower extremity peripheral neuropathy.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the next-higher evaluation of 40 percent for peripheral neuropathy of the right or left lower extremity at any time during the pendency of this claim.  At no time have his symptoms or over all impairment been described as "moderately severe."  See 38 C.F.R. § 4.124a.  They have routinely been described as either "mild" or "moderate."  As such, the competent evidence of record demonstrates that a higher schedular rating of 40 percent is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms are more appropriately characterized as "moderate" rather than as "mild."  See 38 U.S.C. § 5107(b).  Therefore, the claims of entitlement to a 20 percent disability evaluation for neuropathy of the right and left lower extremities are granted.  

Diabetes Mellitus

The Veteran contends that he is entitled to a 40 percent evaluation for diabetes mellitus.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes mellitus requires routine insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does.

In a July 2014 VA examination, the Veteran's diabetes was managed by a restricted diet, oral agents, insulin injections more than once per day, and a regulation of activities.  It was noted that some days there was no activity that could be done to stop the overall problems that the Veteran's diabetes caused.  

The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He had no hospitalizations for episodes of ketoacidosis or hypoglycemia over the previous 12 months.  The Veteran similarly reported in his June 2017 testimony that doctors have advised him of activities that he cannot engage in due to his diabetes mellitus, including lifting more than minimal weight, climbing, and activities that require physical exertion, such as yard work and mowing.

In sum, the competent, probative medical evidence of record indicates that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  As such, a 40 percent evaluation is warranted for his service-connected diabetes mellitus.  The only VA examination report of record indicates that the Veteran did require regulation of activities.  The Veteran has consistently reported the same and the record contains no medical evidence to the contrary.  As such, when viewing all of the evidence in a light most favorable to the Veteran, the Board finds that the next-higher rating of 40 percent is warranted for the Veteran's service-connected diabetes mellitus.  

However, the preponderance of the evidence of record demonstrates that a higher rating of 60 percent is not warranted at any time during the pendency of this claim.  As previously noted, a 60 percent evaluation requires evidence of diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 4.119.  The record does not reflect that the Veteran suffers from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  As such, a rating in excess of 40 percent is not warranted at any time during the pendency of this claim.  The Board notes that the Veteran has only argued that he is entitled to a 40 percent rating and has not alleged entitlement to a higher evaluation of 60 percent.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 40 percent is warranted for the Veteran's service-connected diabetes mellitus.  See 38 U.S.C. § 5107(b).  The claim is, therefore, granted.

III.  TDIU

Finally, the Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

The Board shall consider the nature of the employment and the reason for any termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran is presently service connected for: right upper extremity diabetic peripheral neuropathy (40 percent); left upper extremity diabetic peripheral neuropathy (30 percent); post-traumatic stress disorder (PTSD) (30 percent); testicular atrophy due to diabetes mellitus (40 percent); right lower extremity peripheral neuropathy of the femoral nerve (20 percent); left lower extremity peripheral neuropathy of the femoral nerve (20 percent); peripheral neuropathy of the left lower extremity sciatic nerve (20 percent); peripheral neuropathy of the right lower extremity sciatic nerve (20 percent); and bilateral cataracts (noncompensable).  The Veteran's combined evaluation since the date of the TDIU claim is now 60 percent since August 10, 2010, 70 percent from August 24, 2012, 80 percent from July 24, 2013, and 90 percent from May 30, 2017.  As such, the Veteran is initially eligible for schedular TDIU consideration beginning July 24, 2013, as he has two or more disabilities cumulatively rated at 70 percent or above with at least one disability evaluated at 40 percent or higher. 

At the outset, the Veteran's VA treatment records and employment records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and education level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In the Veteran's August 2012 claim of entitlement to TDIU and supplemental application, he listed full time employment until 1982.  In the June 2017 hearing, he reported performing primarily manual labor over the last ten years, including transporting cars, and security details at retail facilities.  The Veteran described the difficulties sitting and standing for long periods of time.  His service-connected PTSD prevented him from being in crowds or dealing with people on a social level.  The Veteran's spouse reported similar observations as he was no longer physically or mentally capable of accompanying her shopping anymore, and would instead sit in the car and wait.  The Veteran and his spouse further described the side effects of his chronic pain medication, which have caused him to pass out and fall.  

The Veteran's private physician assessed his functional capacity in May 2014.  The doctor reported that the Veteran's service-connected peripheral neuropathy of the sciatic nerve would not allow him to stand more than one hour at a time, and, while he could sit for longer periods, he would need to include short walks at least every 90 minutes.  The Veteran would need a job that shifted positions at will and frequent breaks.  He would never be able to lift more than 50 pounds, rarely lift 20 pounds, occasionally like 10 pounds, and frequently lift less than 10 pounds.  The Veteran would only occasionally be able to twist, stoop or bend, or crouch.  His experience of pain was severe enough to frequently interfere with his attention and concentration.  His physician assessed him as incapable of performing even "low stress" jobs due to the medications required for his chronic pain.  The Veteran was likely to miss more than four days of work per month due to his symptoms. 

In July 2014, a VA examiner concluded that the Veteran's diabetes mellitus would make prolonged standing and walking very difficult, which would affect physical employment. 

In November 2016, a VA examiner determined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupations tasks during periods of significant stress.

In a June 2017 VA examination, the Veteran reported that his service-connected cataracts caused blurred vision in both eyes, and was progressively worsening.  His uncorrected visual acuity was 20/200 in both eyes.  In a separate examination, another VA examiner determined that the Veteran's diabetic peripheral neuropathy of the upper extremities prevented him from performing any tasks that required fine motor coordination.  

The Veteran has a high school education, and spent his career working in manual labor.  He does not have experience or training in sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills to perform this type of work.  In this situation, sedentary work is not a meaningful or gainful employment opportunity for the Veteran.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (consideration of whether a veteran is entitled to TDIU must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits).  As such, the award of schedular TDIU should occur at the point at which the Veteran is no longer capable of obtaining and retaining employment that is not exclusively sedentary.

The Board finds the Veteran's functional assessment of May 2014 highly probative to this point.  At that time, the Veteran was unable to work an exclusively sedentary job as his service-connected peripheral neuropathy and subsequent medication for chronic pain severely diminished his ability to concentrate on tasks or sit for long periods uninterrupted.  When taken in conjunction with the June 2017 testimony regarding the Veteran's inability to cope with social situations or crowds, the Board finds that the Veteran was no longer capable of obtaining and retaining employment that was not exclusively sedentary in July 2013.  Adapting the Veteran's work experience for such a fully sedentary position would require training and education that is not, at this point, feasible due to his limited education and specific work history.  As such, an award of schedular TDIU is appropriate beginning July 24, 2013.
ORDER

1.  Entitlement to an initial evaluation of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted.

2.  Entitlement to an initial evaluation of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.

3.  Entitlement to an evaluation of 40 percent, but no higher, for diabetes mellitus with hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted as of July 24, 2013.



REMAND

As noted above, the Veteran only had a 60 percent evaluation from the date of his TDIU claim in August 2012 until July 24, 2013.  Thus, this remaining period on appeal must be referred for extraschedular consideration.  Evidence of record suggests that the Veteran has been unemployed and was unemployable for this remaining period on appeal.  Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to VA's Chief Benefits Director or the Director of VA's Compensation Service for a determination as to the Veteran's entitlement to an extra-schedular TDIU. 

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to matter of his entitlement to an extra-schedular TDIU.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see 38 U.S.C.A. § 5103 (b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide any additional information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the matter of his entitlement to an extraschedular TDIU that is not currently of record, including but not limited to records pertaining to work history.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU August 2012 until July 24, 2013 under the provisions of 38 C.F.R. 4.16(b).

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


